Title: From Abigail Smith Adams to John Quincy Adams, 17 March 1817
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son
					Quincy March 17 1817
				
				I write you a few lines in addition to what I have already written, and inclose you the Copy of a Letter from mr Otis to your Father, by which you will learn that your Nomination as Secretary of State, was confirmd, with one only dissenting vote, just sufficient to save you from the war. whose it was I neither know or care for no president since Washington, has been chosen by the people, with more universal approbation, thus  this appointment has been assignd to you. when I named it to you, in a former Letter, you could not suppose that my desire to have you return, was influenced by that motive—I know you too well, and the Root from whence you sprang to beleive you would seek for office of any kind— My motives were more selfish and personal—I wished to see you again, before I went hence, and while I was capable of enjoying your Society, and because I thought you had been quite long enough absent from your Country—tho it has not lost sight of youMr Rush it is said is to be assigned your Successor, an excellent Man, pure in Heart, of spotless fame & integrity—If the vessel does not sail tomorrow I shall be able to be more particular. in the Mean time / I am your affectionate
				
					A A
				
				
			